Holmes, J.,
concurring in part and dissenting in part. The majority opinion is an example of unfortunate inconsistency. On the one hand, the majority readily concludes that the questioned testimony of C.Y. constitutes “other acts” evidence per R.C. 2945.59 and Evid. R. 404(B), with which interpretation I agree, but on the other hand the majority would exclude such testimony if found to be “essentially the same’’ as the testimony given previously by C.Y. in a juvenile proceeding involving this defendant, with which interpretation I disagree. I believe this to be an erroneous conclusion for the reasons which follow.
The basic purpose of R.C. 2151.358 is to protect the actual proceedings that took place previously in the juvenile court and to uphold the integrity of those proceedings. Accordingly, the transcript of the testimony of witnesses, or depositions taken, or any other specific evidence utilized in such prior juvenile proceeding, or the record of the disposition of that matter, may not be used later against the child in any other case or proceeding in any other court. However, this statute does not prohibit the same witnesses who testified previously from testifying later as to what is within their own knowledge concerning past events in which the witnesses and the defendant, the child in the prior juvenile case, were involved.
Here, there was no use of the transcript of the testimony of C.Y. in the prior juvenile proceeding nor was there a use of any depositions taken in that proceeding. Furthermore, C.Y. did not read from any transcription of her prior testimony. The testimony of C.Y. here, or that of any other victim witness in such a situation, is a statement of a personally recollected event, and not a recount or reiteration of her (or anyone else’s) prior testimony given in the juvenile proceeding. Moreover, this type of testimony is a presentation anew of facts remembered of a prior incident. In the case sub judice, the defendant was charged as an adult with a heinous rape/murder, and denied that he was the one who committed these crimes. The testimony of C.Y. relating her prior unfortunate experience with this defendant, and the remarkable similarity of those acts of rape with those for which the defendant was charged here, present a vivid example of where “other acts” testimony is lawfully, and reasonably, admissible pursuant to R.C. 2945.59 and Evid. R. 404(B).
Such testimony of a victim witness, even though “essentially the same” as the prior testimony given, should not be excluded on the basis of R.C. 2151.358, in that this type of testimony is not that which such section prohibits. Not only is this exclu*153sion by the majority a disservice to the criminal process, but as noted by the majority opinion such a strict reading as given this statute would prevent a victim who had testified against the child in a juvenile court proceeding from ever seeking redress in any other court proceeding, civil or criminal.
The result of this approach of the majority results in more than a protection of the integrity of the juvenile court proceeding — it results in thwarting justice.
Sweeney and Resnick, JJ., concur in the foregoing opinion.